CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 7/21/2021. 
On 9/21/2021, Applicant filed after final claim amendments and remarks. The 9/21/2021 amendments are entered. In the response filed on 9/21/2021, claim 6 was amended. 
Claims 1-3, 6-8, 10, and 12-20 are pending. 
Claims 4, 5, 9, and 11 are canceled. 
Claims 16-20 are withdrawn from consideration. 
Claims 1-3, 6-8, 10, and 12-15 are rejected.

Advisory Action
Continuation of 5: The 35 USC 112(b) rejection of claim 6, made of record in the office action mailed on 7/21/2021, has been withdrawn due to applicant’s amendment filed on 9/21/2021.  

Continuation of 7: For the purposes of appeal the proposed amendments will be entered and an explanation of how the amended claims would be rejected is as follows: 

Claims 1-3, 6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMindes et al., US 2014/0170283 A1; in view of Inklaar, US 3,617,307 A, for the reasons made of record in the office action mailed on 7/21/2021.
Claims 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMindes et al., US 2014/0170283 A1; in view of Inklaar, US 3,617,307 A; as applied to claims 1-3, 6, 8, 10, and 12-15 above, and in further view of Mohler et al., US 2,953,456 A, for the reasons made of record in the office action mailed on 7/21/2021.
Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Applicant argues the protein content is critical because different relative amounts of different meat ingredients may result in a lower overall protein content (remarks, p. 5). Examiner is not persuaded by this argument. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range”. MPEP 2144.05 III A. In the present case, applicant’s argument that different relative amounts of different meat ingredients may result in a lower overall protein content fails to establish the claimed protein content results in unexpected results relative to the prior art. 
Applicant argues the claimed protein content is different from traditional jerky (remarks, p. 4-5). Examiner is not persuaded by this argument for the following reasons. First, the argument is not commensurate in scope with the claims. The claims do not require a jerky product. Second, the argument fails to address the findings of fact presented in the prior art rejections. In the present case, the prior art suggests a food product comprising a meat block and a protein mix that contains branched chain amino acids. McMindes discloses the food product comprises a meat block (whole muscle meat in chunk or steak form, para 0086). McMindes discloses the food product (restructured meat compositions) comprises meat (animal meat, para 0085) in a range 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619